Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-4 depend from claim 1), camera optical lens, comprising, from an object side to an image side: an aperture; a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens having a negative refractive power; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; and a sixth lens having a negative refractive power, wherein the camera optical lens satisfies following conditions: 
1.09≤n4/n1≤1.30; and
-2.00≤(R1+R2)/(R1-R2)≤-1.50, where 
n1 denotes a refractive index of the first lens; 
n4 denotes a refractive index of the fourth lens; 
R1 denotes a curvature radius of an object side surface of the first lens; and 

	Some of the closest prior art includes Hashimoto (U.S. Patent Pub. 2017/0235111 A1) wherein Example 6 in Figure 11teaches the structural limitations of the claimed invention, but has a value n4/n1=1.0, which is not greater than or equal to 1.09 with no teaching or suggestion to adjust the ratio value. Other close prior art includes Huang (U.S. Patent Pub. 2016/0187620 A1) wherein the 7th Embodiment in Figure 13, which teaches the structural limitations of the claimed invention and has a ratio of n4/n1=1.05. This value is closer to the recited lower limit of the range values of the claimed invention, but still does not meet the claimed invention’s value of greater than or equal to 1.09. However, even if a fair suggestion could be made to read on this conditional expression, Huang fails to meet the second conditional expression with a value of -0.722, which is greater than the upper value of -1.50. Other prior art which reads on the structural limitations includes Huang (U.S. Patent Pub. 2016/0187622 A1), noting Figure 7 and the 4th Embodiment. The ration value for n4/n1=1.05, but again fails to meet the second conditional expression.
The present invention has a camera optical lens having excellent optical characteristics and is ultra-thin, making it especially suitable for high-pixel camera optical lens assembly of mobile phones and WEB camera optical lenses formed by camera elements such as CCD and CMOS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 12-5-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to camera lens systems having six lens elements. Some prior art has various arrangements of the lenses, wherein only one or more embodiments meet the claimed invention structurally, but fail to teach or fairly suggest the claimed invention as presented, including the conditional expressions which must be met:
	Chen					U.S. Patent 8,854,745 B1
	Tang et al				U.S. Patent 8,934,178 B2
	Tsai et al				U.S. Patent 9,013,807 B1
	Tsai et al				U.S. Patent Pub. 2012/0243108 A1
	Hashimoto (note above)		U.S. Patent Pub. 2015/0177489 A1
	Huang 				U.S. Patent Pub. 2016/0004038 A1
	Huang					U.S. Patent Pub. 2016/0161713 A1
	Huang (note above)			U.S. Patent Pub. 2016/0187620 A1
	Huang (note above)			U.S. Patent Pub. 2016/0187622 A1.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872